Case 2:20-cv-09582-JFW-E Document 92-5 Filed 07/20/21 Page 1 of 3 Page ID #:1847




                    EXHIBIT D




                                   Exhibit D
                                      94
Case 2:20-cv-09582-JFW-E Document 92-5 Filed 07/20/21 Page 2 of 3 Page ID #:1848

    Case 2:20-cv-09582-JFW-E Document 47 Filed 12/30/20 Page 1 of 2 Page ID #:672


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
 Case No.         CV 20-9582-JFW(Ex)                                            Date      December 30, 2020
 Title            VANESSA BRYANT v. COUNTY OF LOS ANGELES, ET AL.




 Present: The Honorable          Charles F. Eick, United States Magistrate Judge
                Stacey Pierson                                None                               None
                Deputy Clerk                        Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                            None                                                   None
 Proceedings:                (IN CHAMBERS)


       The Court has read and considered all papers filed in support of and in opposition to “Plaintiff’s
Motion to Compel, etc.” (“the Motion”), filed December 4, 2020. The previously noticed January 8, 2021
hearing date is vacated. The Court has taken the Motion under submission without oral argument.

        The Motion seeks an order compelling Defendant County of Los Angeles (“Defendant”) to produce
the document sought in “Request for Production No. 49" of “Plaintiff’s Second Set of Requests for
Production, etc.,” attached as Exhibit 7 to the “Declaration of Craig Jennings Lavoie, etc.,” filed
December 4, 2020. “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any
party’s claim or defense and proportional to the needs of the case. . . .” Fed. R. Civ. P. 26(b)(1). Under the
circumstances presented, the document sought is plainly relevant and proportional.

         With regard to privilege, the papers filed in connection with the Motion assert privileges recognized
under California state law and privileges recognized under federal law. Where, as here, an action involves
both federal question claims and state law claims, the federal law of privilege, not the state law of privilege,
applies. See Agster v. Maricopa County, 422 F.3d 836, 839-40 (9th Cir. 2005); see also Folb v. Motion
Picture Industry Pension and Health Plans, 16 F. Supp. 2d 1164, 1170 (C.D. Cal. 1998), aff’d, 216 F.3d 1082
(9th Cir. 2000) (after Jaffee v. Redmond, 518 U.S. 1 (1996), federal courts no longer may look to the law
of the forum state in determining the contours of federal privilege law); Jackson v. County of Sacramento,
175 F.R.D. 653, 654 (E.D. Cal. 1997) (same). Defendant has failed to submit sufficient evidentiary support
for any of the federal law privileges asserted, including Defendant’s assertion of “attorney-client privilege,
work product, or any other applicable privilege . . . deliberative process privilege, right of privacy under the
U.S. Constitution . . .” (see Defendant’s “Response to Request for Production No. 09 [sic]” in “Defendant
County of Los Angeles’ Responses, etc.,” attached as Exhibit 8 to the “Declaration of Craig Jennings Lavoie,
etc.,” filed December 4, 2020). Furthermore, under the circumstances presented, Plaintiff’s need for the


CV 90 (06/04)                                 CIVIL MINUTES - GENERAL                                   Page 1 of 2
                                                     Exhibit D
                                                        95
Case 2:20-cv-09582-JFW-E Document 92-5 Filed 07/20/21 Page 3 of 3 Page ID #:1849

      Case 2:20-cv-09582-JFW-E Document 47 Filed 12/30/20 Page 2 of 2 Page ID #:673


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-9582-JFW(Ex)                                              Date    December 30, 2020
 Title          VANESSA BRYANT v. COUNTY OF LOS ANGELES, ET AL.

document sought outweighs the interests of Defendant and others, including non-parties, in maintaining the
alleged confidentiality of the document under all of the federal law qualified privileges that conceivably
might apply (including the federal deliberative process privilege, the federal privacy privilege and the federal
official information privilege).

       Accordingly, within seven (7) days of the date of this Order, Defendant shall produce to Plaintiff the
document sought in “Request for Production No. 49.” Production of this document shall be subject to the
“Stipulated Protective Order,” filed November 25, 2020.




cc:      Judge Walter
         All Counsel of Record                                            Initials of Deputy Clerk    SP




CV 90 (06/04)                              CIVIL MINUTES - GENERAL                                     Page 2 of 2
                                                   Exhibit D
                                                      96
